Citation Nr: 1121688	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a right ankle disability, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability of the feet, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability of the left hand, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability of the right hand, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability of the arms and legs, including as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, and from December 1990 to May 1991, with service in Southwest Asia during the Persian Gulf War.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Board remanded these issues for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted on the previous remand, the Veteran contends that service connection for disabilities of the back, right ankle, both feet, both hands, arms and legs is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.

The record shows various complaints of migratory pain in the joints of his arms and legs in 1988, prior to his Gulf War service.  There are also records of various muscle and joint complaints beginning in the mid-1990s, after his period of Persian Gulf service.  The record contains findings of right ulnar neuropathy in September 1992 and ankylosing spondylitis in May 1996.  

Pursuant to the Board's previous remand, the Veteran was afforded a VA examination in January 2010.  The examiner diagnosed ankylosing spondylitis and some associated peripheral arthritis.  The examiner did not provide the requested opinion as to whether it at least as likely as not (a 50 percent probability or greater) that the diagnosed illness, in this case ankylosing spondylitis and peripheral arthritis, had its onset in service or is otherwise related to a disease or injury in service.  Nor is it clear from the examination report exactly which joints the peripheral arthritis affects.  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  Thus, the claims folder should be returned to the VA examiner who conducted in January 2010 examination for completion of an addendum opinion addressing the points raised herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the examiner who performed the January 2010 VA examination for further review and comment.  If the January 2010 VA examiner is not available, the claims file should be referred to an appropriate examiner.  Based on a review of the previous examinations and complete record, the examiner should address the following with respect to the Veteran's claimed disabilities of the back, right ankle, both feet, both hands, arms and legs:


a) For any manifestations attributed to a known diagnosis, such as ankylosing spondylitis and/or peripheral arthritis, the examiner should indicate whether it at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service or is otherwise related to a disease or injury in service-specifically.

b) Identify specifically which joints are affected by peripheral arthritis associated with ankylosing spondylitis.

The examiner should provide a rationale for the opinions.

2.  Then, AMC/RO should readjudicate the claim on appeal for service connection for disabilities of the back, right ankle, both feet, both hands, arms and legs-to include each as a qualifying chronic disability under 38 C.F.R. § 3.317.  If the benefits sought remain denied, the AMC/RO must furnish the Veteran and his representative with a supplemental statement of the case (SSOC), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


